Citation Nr: 0738114	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  01-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
psychiatric disability.  The veteran subsequently initiated 
and perfected an appeal of this determination.  

This appeal was previously presented to the Board on several 
occasions, and was remanded for additional development.  It 
has now been returned to the Board.  


FINDING OF FACT

Competent evidence of the onset of a current psychiatric 
disability, claimed as depression, during military service 
has not been presented.  


CONCLUSION OF LAW

A psychiatric disability, claimed as depression, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.384 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in March 2001, January 
2002, March 2004, December 2006, and January 2007: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims(Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
Private and Social Security Administration records have also 
been obtained and associated with the claims file.  The 
veteran has asserted that he received extensive VA medical 
treatment immediately following service separation in 1977; 
however, additional records, if they exist, have not been 
located by the RO, despite several inquiries.  With respect 
to his service connection claim, the veteran was afforded VA 
examinations on several occasions to determine the etiology 
of the claimed disability.  The Board finds no additional 
evidence to be outstanding, and VA duties to inform and 
assist the veteran have been met.  

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service 
connection may also be awarded for certain disabilities, such 
as psychoses, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  However, 38 C.F.R. § 3.384 was recently 
introduced to further define "psychosis" as used at 
38 C.F.R. § 3.309.  Under § 3.384, the term "psychosis" 
includes such psychotic disorders as schizophrenia, 
delusional disorder, and schizoaffective disorder, but not 
depression or dysthymia.  71 Fed. Reg. 42758 (July 28, 2006) 
(effective August 28, 2006).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran was examined for military service in May 1977, at 
which time no psychiatric abnormality was noted.  He also 
denied any history of depression, excessive worry, or other 
psychiatric symptoms.  In November 1975, the veteran sought 
treatment for insomnia, stating he had trouble sleeping the 
past 4 nights.  He was given medication, but no diagnosis was 
made at that time.  The remainder of his service medical 
records is silent for any diagnosis of or treatment for a 
psychiatric disability.  No service separation examination is 
of record.  

In June 1985, the veteran checked into a VA hospital for 
treatment of his chronic alcoholism.  He reportedly was 
experiencing stress secondary to unemployment and a divorce.  
The initial impression was of depression.  The veteran was 
treated for 9 days and discharged to be followed on an 
outpatient basis.  Adjustment disorder with depressive mood 
was suspected.  

The veteran was afforded VA general medical examination in 
August 1985 as part of a claim for compensation.  He was 
without signs of psychosis, but was noted to be nervous.  No 
psychiatric disability was diagnosed.  The veteran was seen 
again for VA psychiatric treatment in December 1985, when 
anxiety was suspected.  A January 1986 psychiatric 
consultation report noted a diagnosis of dysthymic disorder, 
with a mixed personality disorder.  A history of drug and 
alcohol abuse was noted, and the veteran reported being 
divorced and unemployed.  He also described an unhappy 
childhood.  

The veteran was again hospitalized at a VA hospital in August 
1993 for treatment of alcoholism.  Chemical dependency, 
alcohol, was noted on admission, but no other psychiatric 
diagnoses were made.  He was treated for approximately two 
weeks, and then discharged to be followed on an outpatient 
basis.  

In an October 1993 statement, a VA psychologist stated the 
veteran was first diagnosed with depression at the Erie VA 
Medical Center, for which he was placed on medication.  Since 
that time, he was seen on a regular basis at the Mental 
Health Clinic.  VA outpatient treatment records confirm the 
veteran has received psychiatric treatment since 1985, and 
increasing in frequency beginning in 1993.  A May 1999 VA 
psychiatric treatment notation confirmed a diagnosis of 
dysthymic disorder and noted a "longstanding depression 
began while in service 1977."  The basis for this date of 
onset was not given.  Subsequent VA treatment notations 
reflect such diagnoses as depression, generalized anxiety 
disorder, and social phobia.  

A VA psychiatric examination was afforded the veteran in 
April 2004.  His in-service history of treatment for insomnia 
was noted.  The examiner found no evidence of any psychiatric 
treatment in service, although the veteran did report 
adjustment problems at that time.  This post-service medical 
treatment records were also reviewed.  On objective 
evaluation the veteran had numerous somatic complaints, as 
well as a depressed mood and other dysthymic symptoms.  The 
examiner found the veteran to be competent but unemployable.  
Diagnoses of dysthymia with anxiety, somatoform disorder, and 
alcohol dependence, in remission, were confirmed.  Regarding 
the onset of these disabilities, the examiner noted "there 
is not currently enough evidence" to establish service 
connection for the veteran's psychiatric disabilities.  

Another VA psychiatric examination was afforded the veteran 
in June 2006.  The claims file was reviewed by the examiner 
in conjunction with the examination.  His history of an 
incident of insomnia in service was also noted.  Currently, 
the veteran was experiencing recurrent depression, with pain 
secondary to osteoarthritis of various joints.  The veteran 
gave a history of a back injury incurred in service which 
continued to impair him.  The examiner confirmed prior 
diagnoses of dysthymia with somatic features, and a 
personality disorder, with mixed features.  The examiner also 
noted the veteran had a history of alcoholism, currently in 
remission, that began during service.  Based on the veteran's 
history of an in-service back injury, the examiner concluded 
that at least part of the veteran's psychiatric impairment 
was the result of this back injury.  

The veteran has also received private medical treatment for 
various disabilities during the pendency of this appeal.  
Private psychiatric examinations from 2000 forward have 
resulted in such diagnoses as dysthymic disorder, panic 
disorder, avoidant personality disorder, and obsessive-
compulsive disorder.  However, no private examiner has stated 
the veteran's psychiatric disabilities began during military 
service.  

In January 2007, two addenda were received clarifying the 
June 2006 VA examination report.  The examiner noted that the 
prior diagnosis of a dysthymic disorder resulting from an in-
service back injury assumed such an injury was incurred in 
service.  However, it had been brought to the examiner's 
attention that the veteran was not service-connected for a 
back disability, and in fact had been denied service 
connection for such a disability.  Therefore, "it is not 
possible" to diagnose dysthymia secondary to a service-
connected back injury.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a psychiatric disability claimed as 
depression.  The Board concedes a current psychiatric 
disability, diagnosed alternatively as depression, dysthymic 
disorder, panic disorder, generalized anxiety disorder, 
and/or obsessive-compulsive disorder.  As a current 
psychiatric disability has been diagnosed by both VA and 
private examiners, and is uncontradicted in the record, it is 
conceded by VA.  

Nevertheless, the veteran has not established that a 
psychiatric disability was incurred during military service.  
While he was seen for insomnia during military service, 
depression or any other psychiatric disability was not 
diagnosed at that time.  The veteran was not treated for a 
psychiatric disability until 1985, many years after service, 
when he was admitted to a VA hospital for treatment of 
alcoholism.  Depression and an adjustment disorder were also 
diagnosed.  The veteran was noted to be recently divorced, 
and was unemployed.  No examiner suggested his depression 
began during military service.  

The only medical evidence suggesting the veteran's 
psychiatric disability began during military service dates to 
a May 1999 VA psychiatric treatment notation which confirmed 
a diagnosis of dysthymic disorder and noted a "longstanding 
depression began while in service 1977."  However, the basis 
for this date of onset was not given, and the examiner did 
not claim to have treated the veteran at that time or to have 
reviewed his service medical records.  Thus, the Board must 
conclude the May 1999 notation was merely a reflection of the 
veteran's own self-reported medical history, and is therefore 
of no probative weight.  Medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value and do not serve to verify the occurrences described.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

Subsequent VA medical examination reports do not suggest a 
nexus between any in-service disease or injury and the 
veteran's current psychiatric disability; in fact, they 
suggested such a nexus was unlikely.  While a VA examiner 
opined in June 2006 that the veteran's dysthymia with somatic 
features was likely secondary to a service-connected back 
disability, the examiner effectively withdrew that opinion 
upon determining the veteran had no service-connected back 
disorder.  In the absence of any evidence indicating the 
veteran's depression or other psychiatric disability had its 
onset during active military service, service connection for 
a psychiatric disability claimed as depression must be 
denied.  

The veteran has suggested his depression began during 
military service, and submitted other lay statements 
asserting the same.  However, as laypersons, the veteran and 
other lay parties are not capable of making medical 
conclusions; thus, these statements regarding causation are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In conclusion, service connection for a psychiatric 
disability claimed as depression must be denied, as the 
veteran has not submitted competent evidence that such a 
disability began during active military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to service connection for a psychiatric 
disability claimed as depression is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


